Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.  Claims 1-3, 5, 6, 8, 11-13, 15, 16, 18 and 20 are amended.  Claims 4 and 14 are canceled.  Claims 1-3, 5-13 and 15-20 are pending.
 
Response to Arguments
Applicant's arguments filed on 7/19/2022  with respect to amended claims have been fully considered but they are not persuasive.   
 	 In remarks, Applicant argues:
The cited prior art, “Willis fails to teach, or even suggest, “authenticating the user responsive to determining that at least one biometric input of the at least two biometric inputs shares a threshold level of similarity with stored biometric information of the user having the same biometric input type as the at least one biometric input; determining, using a processor, that another biometric input of the at least two biometric inputs does not share the threshold level of similarity with stored biometric information of the user having the same biometric input type as the another biometric input; and updating, based upon the at least one biometric input” Claim 1 (as previously presented).

Examiner respectfully disagrees.  The purpose of Biometric is used to identify users and authenticate users.  

For example, Willis discloses:

A biometric system that uses readings from a plurality of biometrics of a user is disclosed. The biometric system includes a first and second biometric readers, a first and second biometric matching engines and a processor. The first biometric reader producing a first measured biometric that is processed by the first biometric matching engine to deliver a first value, which is indicative of a likelihood that the first measured biometric matches a first stored biometric reading. A plurality of first values are gathered prior to the first value. The second biometric reader delivers a second measured biometric for processing by the second biometric matching engine to produce a second value, which is indicative of a likelihood that the second measured biometric matches a second stored biometric reading. A plurality of second values are gathered prior to the second value. The first and second biometric readers measure a different biometric, or the first and second biometric matching engines use a different algorithm. The processor normalizes the first value according to the plurality of first values, normalizes the second value according to the plurality of second values, and determines if the user matches a person using the normalized first and second values.

[0016] One way to combine the proprietary scores normalizes each proprietary score to a common scale using a normal distribution. The threshold is also normalized to the new scale. The normalized scores from the various algorithms are combined through an average or weighted average to achieve a composite score. The proprietary thresholds for each biometric reader/algorithm could be normalized and combined with an average or weighted average to form a composite threshold. A composite threshold is used to perform the final authentication against the composite score.
[0017] The proprietary threshold is conventionally set for a biometric reader/algorithm combination such that a proprietary score above that number would indicate a match (i.e., authentic user) and a proprietary score below that number would indicate no match (i.e., user not authentic). For example, a fingerprint reader/algorithm might compare a probe template against an authentic template to indicate a 4,000 proprietary score for a particular scan on a proprietary scale from zero to 5,000. If the proprietary threshold were 4,500, the biometric reader/algorithm combination would indicate that person didn't match. If the proprietary threshold were 4,000, the opposite would be true.

Exemplary claim 1 recites:

“…determining, using a processor, that a second biometric input of the at least two biometric inputs does not share the threshold level of similarity with the stored biometric information of the user having the same biometric input type as the second biometric input”.

Willis discloses the biometric input is obtained from user reader for authentication process (Abstract).   The biometric information obtained from authentication system obviously are stored and compared.

Moreover, Willis discloses:

[0018] A statistical distribution could be based upon past authentication results in a test population or could dynamically use new readings to update the statistical distribution. In this embodiment, a receiver operating characteristic (ROC) curve for this statistical distribution could be dynamically updated as more authentication results are gathered. As the biometric reader or client, the environment, the population of users, the experience level of the users all change so would the ROC curve. One embodiment of this invention gathers all the scores for a particular biometric reader and particular biometric matching algorithm to form a statistical distribution in the form of the ROC curve. For a particular biometric matching algorithm, this ROC curve could be from a single biometric reader/algorithm combination, a subset of the same biometric readers/algorithms, or all biometric readers/algorithms that are the same. The new gathered readings could be culled by geography, location, lighting, training level of users, organization, or other demographics or conditions to control the population used in a particular ROC curve.

             The fact that Willis discloses updating the biometric information for statistic distribution.  It should not preclude Willis from meeting the claimed limitation since the intended purpose of updating would not make it patentable distinct.  Moreover, updating record is old and well-known in the art.  It would have been obvious to update stored information to ensure information is up-to-date.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (U.S. Patent Publication No. 2006/0210119, hereinafter Willis).
With respect to claim 1, Willis discloses a method, comprising: 
detecting, using one or more sensors of an information handling device, at least two biometric inputs provided by a user during an authentication process, wherein each of the at least two biometric inputs comprises a biometric input type (e.g. Abstract, Willis, paragraph 0025, “The biometric matching engine 121 has algorithms to process biometric scans from the biometric clients 113…There could be a single algorithm for each type of captured scan  or could have multiple algorithms available for each type of captured scan”); authenticating the user responsive to determining that a first one biometric input of the at least two biometric inputs shares a threshold level of similarity with stored biometric information of the user having the same biometric input type as the first biometric input (e.g. Willis, paragraphs 0016-0017 …provides a biometric system that uses readings from a plurality of biometrics of a user…The first biometric reader deliver a first measured biometric that is processed by the first biometric matching engine to produce a first value, which is indicative of a likelihood that the first measured biometric matches a first stored biometric reading…”); determining, using a processor, that a second biometric input of the at least two biometric inputs does not share the threshold level of similarity with the stored biometric information of the user having the same biometric input type as the second biometric input (e.g. Willis, paragraphs 0005, 0015 and 0017, “… a proprietary score below that number would indicate no match (i.e. , user not authentic), (paragraph 0017).
Willis does not explicitly mention updating, based upon the first biometric input of the at least two biometric inputs sharing a threshold level of similarity to the stored biometric information having the same biometric input type, the stored biometrics information of the user having the same biometric input type as second biometric input with retained characteristics of the second biometric input detected during the authentication process.  
However, Willis discloses dynamically use new readings to update the biometric information (e.g. paragraph 0018).  Thus, determining its threshold level of similarity would have been obvious in order to determine the level of similarity.  Moreover, comparing the same types of biometric would also be obvious since having providing authentication and updating the authentication with the same facial or same fingerprint with retained characteristic would have been obvious in order to find shared similarity and updating the biometric result to ensure biometric information for more accurate result.  

	With respect to claim 2, Willis discloses the method of claim 1, wherein each of the at least two biometric inputs is associated with a different biometric type (e.g. Willis, paragraph 0025).  	With respect to claim 3, discloses the method of claim 1, wherein the biometric input type is selected from the group consisting of face recognition, iris recognition, fingerprint recognition, voice recognition, and behavioral recognition (e.g. Willis, paragraph 0020). 
	With respect to claim 5, Willis discloses the method of claim 1, wherein the updating comprises updating the stored biometric information responsive to identifying that the second biometric input does not share the threshold level of similarity with the stored biometric information for a predetermined number of iterations of the authentication process (e.g. Willis, paragraphs 0017-0018).  	With respect to claim 6, Willis discloses the method of claim 1, wherein the updating comprises updating the stored biometric information responsive to identifying that the second biometric input does not share the threshold level of similarity with the stored biometric information for a predetermined number of iterations of the authentication process conducted within a predetermined period of time (e.g. Willis, paragraphs 0016-0018).  	With respect to claim 7, Willis discloses the method of claim 1, wherein the updating comprises automatically updating the stored biometric information without receiving additional training input (e.g. Willis, paragraph 0018).  	With respect to claim 8, Willis discloses the method of claim 1, further comprising: 
receiving, after the updating, the second biometric input in another iteration of the authentication process; and identifying that the second biometric input shares the threshold level of similarity with the stored biometric information (e.g. Willis, paragraphs 0017-0018).  	With respect to claim 9, Willis discloses the method of claim 1, further comprising adjusting the threshold level based upon an application associated with the authentication process (e.g. Willis, paragraph 0020).  	With respect to claim 10, Willis discloses threshold was established does not disclose the method of claim 1, wherein the threshold level of similarity is established by the user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement establishing of threshold to determine likelihood of matching as a matter of design choice.
	With respect to claims 11-13 and 15-20, the claims are method and device and product claims that are similar to method claims 1-3 and 5-10.  Therefore, claims 11-13 and 15-20 are rejected based on similar rationale.

Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONGOC TRAN/Primary Examiner, Art Unit 2434